Citation Nr: 0527023	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  94-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.

2.  Entitlement to a compensable rating for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to April 1968 and from January 1970 to August 
1985.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, in pertinent part, granted a 10 
percent rating for the veteran's low back disorder and denied 
a compensable rating for his right elbow disorder.  [Service 
connection (with noncompensable ratings) was initially 
awarded for both disorders in a February 1986 rating action.  
In an April 1986 statement, the veteran expressed 
disagreement with another issue denied in the February 1986 
decision.  In May 1986, the RO issued a statement of the case 
(SOC) regarding only that other issue.  In a VA Form 9 
received in June 1986, the veteran stated that he felt all 
the conditions he claimed were not addressed in the SOC.  
While the RO issued a supplemental SOC (SSOC) in July 1986 
that included the issues involving the ratings for the 
veteran's low back and right elbow disabilities, the Board 
notes that there is no statement of record can be considered 
a timely notice of disagreement (NOD) with the RO 
determinations on these issues, and no subsequent statement 
on file that may be accepted as a substantive appeal.  
Thereafter, in August 1990, the veteran submitted his claim 
for increased ratings which led to the decision on appeal.]  

In July 1993, the veteran testified at a hearing before a 
hearing officer at the RO.  These matters were remanded by 
the Board in August 1996.  In July 2002 the Board undertook 
development under authority then in effect.  In October 2003 
the matters were again remanded.  


FINDINGS OF FACT

1.  The veteran's low back disorder results in no more than 
slight limitation of lumbar motion; limitation of flexion to 
60 degrees or less or of the entire thoracolumbar spine to 
120 degrees or less is not shown; there is no evidence of 
incapacitating episodes, muscle spasm, or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

2.  The veteran's right elbow disorder is manifested by X-ray 
evidence of arthritis with a noncompensable degree loss of 
full flexion. 
 

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's service connected low back disorder.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (in effect prior to September 23, 
2002); Code 5293 ( in effect from September 23, 2002 through 
September 25, 2003); Codes 5237, 5242, 5243 (effective from 
September 26, 2003).

2.  A 10 percent rating is warranted for the veteran's 
service connected right elbow disorder.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5003, 
5206 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An April 2003 notice letter outlined what is needed to 
establish entitlement to higher ratings, and informed the 
veteran of his and VA's responsibilities in developing these 
claims.  Numerous rating decisions, the February 1993 
statement of the case (SOC), multiple supplemental SOCs 
(SSOCs), and the Board remands in August 1996 and October 
2003, explained what the record showed and why the claims 
were not granted to the veteran's satisfaction.  The April 
2003 notice letter specifically advised the veteran to tell 
VA of any additional information or evidence that he would 
like VA to obtain and to send any information describing 
additional evidence or the evidence itself to VA.  This was 
essentially equivalent to advising him to submit everything 
he had pertinent to the claims. 

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claims were 
readjudicated after content complying notice was given.  See 
the June 2005 SSOC.  The veteran has had ample opportunity to 
respond, and thus is not prejudiced by any notice timing 
defect.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VA 
correspondence in April 2003 and the numerous SSOCs 
specifically advised him of the type of evidence that was 
necessary to establish his claims, apprised him of changes in 
rating criteria, asked him to assist in obtaining any 
outstanding medical records, and asked him to identify any 
other evidence or information supporting his claims.  The 
purpose behind the notice requirement is satisfied, as the 
veteran has been afforded a meaningful and full opportunity 
to participate effectively in the processing of his claims.  

Regarding the duty to assist, the RO obtained service medical 
records and records of post-service treatment the veteran 
received for the disorders at issue.  In a June 2002 informal 
hearing presentation, the veteran's representative indicated 
that pertinent records of treatment from the Walter Reed Army 
Hospital and the Kirk Army Medical Center were not of record.  
These records were obtained in February 2005.  He was 
provided numerous VA examinations over the years.  The most 
recent examination was in April 2005.  He has not identified 
any other pertinent evidence outstanding.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service connection was initially established for disability 
entities characterized as minimal hypertrophic spurring at 
L5-S1 and chronic lateral epicondylitis of the right elbow 
with a history of bursitis.  A December 1985 VA examination 
noted that the veteran was treated for right elbow bursitis 
during service.  It was also noted  that the veteran injured 
his low back in 1975.  Physical examination revealed the 
right elbow was slightly tender to palpation, with subjective 
pain noted on range of motion, which was entirely within 
normal limits.  The diagnoses included arthritis of the low 
back and bursitis of  the right elbow. 

Physical examination on VA examination in March 1992 revealed 
that the veteran's back was straight with no scoliosis and 
full motion.  There was no lumbosacral spine muscle spasm.  
Minor aching discomfort in the right elbow was reported.  
There was no swelling in the elbow, but past swelling one 
month earlier was noted.  The veteran had full range of 
motion of the elbow with no particular pain on manipulation.  
No obvious bursitis was found.  Diagnoses included history of 
bursitis of the right elbow, not found at present, and 
lumbosacral strain.  January 1993 X-rays revealed minimal 
anterior spurring in the mid lumbar spine.  

On VA examination in February 1997, physical examination of 
the right elbow revealed no swelling, fluid, heat, erythema , 
tenderness, or crepitus.  The veteran had normal grip and 
grasp.  Range of motion testing showed flexion to 140 
degrees, extension to 0 degrees, pronation to 90 degrees, and 
supination to 85 degrees.  Examination of the lumbar spine 
showed no tenderness or paraspinal spasms.  March 1997 X-rays 
of the right elbow revealed degenerative changes considered 
mild relative to the veteran's age.  There was no evidence of 
fracture, dislocation or other significant bone, joint or 
soft tissue abnormality.  

The impression on an October 2001 MRI was degenerative 
changes with broad-based bulges at L2-L3, L4-L5, and L5-S1.  
The disc bulge at L3-L4 reportedly caused mild neural 
foraminal narrowing on the right.

On VA examination in December 2001, the veteran reported a 
recent five-day period of severe low back pain which 
prevented him from climbing stairs and working.  He indicated 
that the back felt pretty good at examination.  He had 
minimal pain.  A recent MRI revealed diffuse degenerative 
disc disease involving L2, L3, L4, L5, and L5-S1.  Range of 
motion testing revealed that the veteran could flex to 70 
degrees before having back pain.  Backward extension was to 
15 degrees and lateral deviation was to 18 degrees in either 
direction.  The diagnosis was degenerative disc disease of 
the lumbar spine.  Physical examination of the right elbow 
showed that the veteran had full flexion to 150  degrees and 
extension to 0 degrees.  There was no significant pain, but 
there was some palpatory tenderness in the area of the 
epicondyle bursa on the lateral side.  The diagnosis was 
chronic tennis elbow, right side.  X-rays showed degenerative 
findings, mild relative to the veteran's age  

On VA examination in April 2005, it was noted that the 
veteran had a history of low back pain with occasional 
radiation diffusely down the left lower extremity, associated 
with numbness of he left lower extremity.  Intermittent pain 
and swelling in the right elbow was also noted.  Bursitis had 
been diagnosed, and treated with steroid injections.  
Physical examination of the right elbow showed no swelling, 
fluid, heat, erythema, tenderness, crepitus, or laxity.  
There was no Tinel's sign.  Range of motion showed flexion to 
130 degrees and extension to 0 degrees.  Pronation was to 90 
degrees, and supination to 85 degrees.  There was no 
objective evidence of pain on movement.  Physical examination 
of the lumbosacral spine showed no tenderness or paraspinal 
spasm. Straight leg raising was negative bilaterally.  Range 
of motion testing showed forward flexion to 85 degrees, 
backward extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left rotation to 45 
degrees.  There was no objective evidence of pain on motion.  
The veteran arose and stood normally.  His gait was normal.  
He could hop normally on either foot and squat normally.  He 
had normal grip and grasp, and normal fine and gross 
manipulation.  Neurological evaluation (including sensation, 
motor function, and deep tendon reflexes) was normal, with 
the exception of mild to moderate decrease in right hand and 
left leg pin sensation in a nondermatomal distribution.  The 
diagnoses were chronic strain, lumbosacral spine and 
bursitis, right elbow.  The examiner found that there was no 
evidence of weakened movement, excess fatigability, or 
incoordination.  He also indicated that there was no evidence 
that these problems or pain, decrease motion during 
exacerbations or with repetetive activity.  It was noted that 
there was no evidence of additional limitation of motion or 
functional impairment during flare-ups.  The veteran did not 
use or require an assistive device such as cane, crutches, or 
walker.  He did not use a brace, and had no history of 
surgery.  There was no ankylosis, and no evidence of pain on 
motion.  Active and passive ranges of motion were identical.  
The examiner noted that there was no history of a doctor 
having prescribed bedrest in the past 12 months.

II. Legal Criteria and Analysis

Legal Criteria, Generally

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Criteria for Rating the Low Back Disability

The service-connected back disability encompasses both 
arthritis and disc disease.  During the pendency of this 
appeal the criteria for rating intervertebral disc syndrome 
and disabilities of the spine, generally, were revised 
(effective September 23, 2002 and September 26, 2003, 
respectively).  From their effective date, the veteran is 
entitled to ratings under the revised criteria.  

The rating criteria that were in effect prior to September 
23, 2002, provided for three ways to rate disability of the 
lumbar spine involving disk disease and arthritis.
 
The service-connected lumbar spine disability may be rated 
under Code 5292 (for limitation of lumbar spine motion).  
Slight limitation of lumbar motion warranted a 10 percent 
rating; moderate limitation of lumbar motion warranted a 20 
percent rating; and severe limitation of lumbar motion 
warranted a 30 percent rating.  38 C.F.R. §  4.71a, Code 5292 
(in effect prior to September 23, 2002).
 
Under Code 5295, lumbosacral strain with characteristic pain 
on motion warranted a 10 percent rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, 
warranted a 20 percent rating.  A 40 percent rating was 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (in effect prior to September 
23, 2002).

Intervertebral disc syndrome was rated as 10 percent when 
mild, 20 percent when moderate with recurring attacks, and 40 
percent when severe, with recurring attacks and only 
intermittent relief.  A higher, 60 percent, rating was for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Code 5293 (in 
effect prior to September 23, 2002).  

Effective September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher rating.      

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than     
        4 weeks during the past 12 months. ...............................20 
With incapacitating episodes having a total duration of at 
least 1 week but less than 
        2 weeks during the past 12 months. ...............................10 

Note (1): For purposes of ratings under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

The criteria for rating disabilities of the spine, including 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  The revised criteria provide that the 
following General Rating Formula for Diseases and Injuries of 
the Spine is to be used for evaluating diseases and injuries 
of the spine under diagnostic codes 5235 to 5243 (unless a 
rating for intervertebral disc syndrome under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes results in a higher rating), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis... 
.....................................................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. ...10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

The criteria for rating disc disease based on incapacitating 
episodes remained unchanged from  those that took effect 
September 23, 2002.



Analysis of the Low Back Disability

The findings on the veteran's most recent VA examination 
demonstrate that the veteran had range of motion of the 
lumbar spine to 85 degrees on flexion, to 30 degrees on 
extension, to 30 degrees on lateral flexion (bilaterally), 
and to 30 degrees on rotation (bilaterally).  This 
constitutes no more than slight limitation of motion of the 
lumbar spine warranting the current 10 percent evaluation 
under Code 5292 (in effect prior to September 23, 2002).  An 
increased rating under this Code requires moderate limitation 
of lumbar motion, here not shown.  As there is no evidence of 
functional loss not already compensated by the current 10 
percent rating, an increased rating based on impairment of 
function due to pain is not warranted.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

Evaluating the veteran's low back disorder under Code 5295(in 
effect prior to September 23, 2002), we note that lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, warrants a 20 percent 
rating.  Here, the most recent VA examination indicated that 
the veteran had no objective evidence of pain on motion and 
no tenderness or paraspinal spasm.  Consequently a rating in 
excess of 10 percent is not warranted under this Code.  
38 C.F.R. § 4.71a, Code 5295(in effect prior to September 23, 
2002).  

Rating the disability under the criteria for rating 
intervertebral disc syndrome (in effect prior to September 
23, 2002), we note that there is no evidence of recurring 
attacks, straight leg raising is negative, and there is no 
tenderness or paraspinal spasm.  Furthermore, neurological 
examination was normal with the exception of mild to 
moderately decreased pin sensation.  This disability picture 
constitutes no more than mild intervertebral disc syndrome 
and does not warrant a rating in excess of 10 percent rating 
under Code 5293 (in effect prior to September 23, 2002).  

Under the revisions effective September 23, 2002, a higher 
rating based on a combination of ratings for neurological and 
orthopedic impairment is not warranted, as there is no 
evidence of neurological symptoms warranting a separate 
compensable rating to be combined with the rating for 
orthopedic disability (rated 10 percent as noted above).  And 
as there is no evidence of incapacitating episodes (as 
defined), an increased rating on that basis likewise is not 
warranted.  

Turning to the revised criteria, the Board finds that the 
veteran's low back disorder does not warrant an increased 
rating under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  To warrant an increased rating to 20 percent, the 
veteran's symptoms would have to include forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.   None of these 
findings are shown.  Forward flexion was to 85 degrees and 
the combined range of thoracolumbar motion far exceeded 120 
degrees.   

A rating in excess of 10 percent is not warranted under any 
applicable criteria.  The preponderance of the evidence is 
against this claim, and it must be denied.  

Criteria and Analysis for Rating the Right Elbow Disability

The veteran's right elbow (major upper extremity) disability 
involves degenerative arthritis, which, when established by 
X-ray findings (as is the case here), may be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved. 38 
C.F.R. § 4.71a, Code 5003 (degenerative arthritis) and Code 
5010 (traumatic arthritis).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, Code 5003 (degenerative arthritis) and Code 
5010 (traumatic arthritis).  

Limitation of flexion of the major forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 70 degrees, and 40 percent when 
limited to 55 degrees, and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5206.  

Additionally, a 10 percent rating is warranted when extension 
of the forearm of the major upper extremity is limited to 45 
degrees, and a 20 percent rating requires that extension be 
limited by 75 degrees.  (Higher evaluations are available for 
greater limitation of motion.)  38 C.F.R. § 4.71a, Code 5207. 

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Code 5208. 

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  38 
C.F.R. § 4.71a, Code 5213.

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.

Here, on the most recent VA examination of the right elbow in 
August 2002, extension was to 0 degrees, flexion was to 130 
degrees, pronation was 90 degrees, and supination was 85 
degrees.  The veteran enjoys full range of motion of the 
right elbow except for a loss of 15 degrees on flexion.  
These findings do not warrant a compensable rating under any 
of the Diagnostic Codes for rating disability of the elbow 
based on limitation of motion, alone.  However, since the 
veteran has X-ray confirmed arthritis with noncompensable 
motion limitation, a 10 percent rating under Code 5003 is 
warranted.  Notably the 10 percent rating assigned for 
arthritis with limitation of motion is premised on painful 
motion, as the degree of actual limitation of motion shown is 
noncompensable.  Consequently, a rating greater than 10 
percent for arthritis with limitation of motion is not 
warranted.  
ORDER

A rating in excess of 10 percent for the veteran's low back 
disorder is denied.

A 10 percent rating is granted for the veteran's service 
connected right elbow disability, subject to the regulations 
governing payment of monetary awards.


 
	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


